TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00801-CR




In re J. W. Howeth


Courtney Benjamine Brissette, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
NO. CR-04-071, HONORABLE FRED A. MOORE, JUDGE PRESIDING




O R D E R   T O   S H O W   C A U S E
PER CURIAM
This is a contempt proceeding ancillary to Courtney Benjamine Brissette’s appeal
from a judgment of conviction for sexual assault.  The subject of this proceeding is Mr. J. W.
Howeth, appellant’s retained counsel.
On June 17, 2005, after counsel failed to file a brief or respond to the Clerk’s notices,
the Court abated the appeal for a hearing in the district court pursuant to rule 38.8.  Tex. R. App. P.
38.8.  The hearing was set for several different dates, but counsel failed to appear for any of them. 
Finally, on May 25, 2006, this Court ordered counsel to file a brief no later than June 16, 2006.  No
brief has been received.
J. W. Howeth is ordered to appear in person before this Court on the 11th day of July,
2006, at 9:00 o’clock a.m., in the courtroom of this Court, located in the Price Daniel, Sr. Building,
209 West 14th Street, City of Austin, Travis County, Texas, then and there to show cause why he
should not be held in contempt and sanctions imposed for his failure to obey the May 25, 2006, order
of this Court.  This order to show cause will be withdrawn and the said J. W. Howeth will be
relieved of his obligation to appear before the Court as above ordered if the Clerk receives
appellant’s brief by July 7, 2006.
It is ordered June 29, 2006.
 
Before Chief Justice Law, Justices Patterson and Pemberton
Do Not Publish